         Case 6:18-cv-01700-AA       Document 14      Filed 02/15/19     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




NANCY BOYD,

              Plaintiff,                                    Civ. No. 6:18-cv-01700-AA

              v.                                             JUDGMENT


U.S. BANK, NATIONAL
ASSOCIATION,

            Defendant.
________________________________


       This action is DISMISSED with prejudice. Each party shall bear its own attorneys' fees

and costs.


       DATED: 2/15/2019

                                           Mary L. Moran, Clerk

                                           By     /s/ Cathy Kramer
                                                  Deputy Clerk




1 –JUDGMENT
 
